UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                   v.                              No. 01-4190
LIGALI OYEFUSI,
                  Defendant-Appellant.
                                         
UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                   v.                              No. 01-4191
GODWIN C. ARINZECHI,
              Defendant-Appellant.
                                         
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
            Alexander Williams, Jr., District Judge.
                        (CR-99-367-AW)

                    Submitted: December 21, 2001
                        Decided: January 15, 2002

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                               COUNSEL

Timothy J. Sullivan, College Park, Maryland; James Wyda, Federal
Public Defender, Daniel W. Stiller, Assistant Federal Public
2                      UNITED STATES v. OYEFUSI
Defender, Greenbelt, Maryland, for Appellants. Thomas M. DiBiagio,
United States Attorney, Gina L. Simms, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   After a jury trial, Ligali Oyefusi and Godwin C. Arinzechi were
convicted of conspiracy to defraud the government with respect to
false and fraudulent claims in violation of 18 U.S.C.A. § 286 (West
2000). Oyefusi appeals his conviction, asserting that the trial court
erred in allowing a co-conspirator to testify about an out-of-court
statement made by another co-conspirator. Both Oyefusi and Arin-
zechi appeal from the sentences imposed, contending that the sentenc-
ing court erred in determining their base offense level with reference
to the intended loss of the scheme, rather than using actual loss as was
done with the other two conspirators who pled guilty. Finding no
error, we affirm.

   Oyefusi challenged the admission of co-conspirator Olufemi Odu-
wole’s testimony that fellow conspirator Hyacinth Udegbe informed
him that Oyefusi’s activities had been discovered and that law
enforcement agents had followed Oyefusi to his residence. Oyefusi
argues that this statement was not made in furtherance of the conspir-
acy, because it was made after the main objectives of the conspiracy
had been accomplished. We find no clear error in the trial court’s fac-
tual finding that Udegbe’s conversation with Oduwole occurred dur-
ing the course of the conspiracy. United States v. Blevins, 960 F.2d
1252, 1255 (4th Cir. 1992) (providing standard). The conversation
occurred when Oduwole discovered a subpoena issued to Oyefusi in
the mailbox that had been opened in the course of the conspiracy and
that Oduwole was checking for the receipt of tax refund checks issued
based on false claims for refunds made by the conspirators.
                       UNITED STATES v. OYEFUSI                       3
   The district court also properly determined that the conversation
took place while the conspiracy was ongoing and for the purpose of
concealment in furtherance of the main criminal objectives of the con-
spiracy, rather than merely covering up the activities after the conclu-
sion of the conspiracy’s goal. See Grunewald v. United States, 353
U.S. 391, 399-402, 405 (1957). Accordingly, we find no abuse of dis-
cretion in the trial court’s admission, pursuant to Fed. R. Evid.
801(d)(2)(E), of testimony concerning the challenged conversation.
See United States v. Whittington, 26 F.3d 456, 465 (4th Cir. 1994)
(providing standard of review of admissibility determinations).
Accordingly, we affirm Oyefusi’s conviction.

   Both Defendants challenge their sentences contending that, because
the two cooperating co-conspirators were sentenced based on actual
loss, use of "intended loss" in computing their sentences violated due
process. However disparity in sentences between a defendant who
stands trial and a co-defendant who pleads guilty is not reversal error.
United States v. Brainard, 745 F.2d 320, 324 (4th Cir. 1984). Here,
the probation officers preparing Oyefusi’s and Arinzechi’s presen-
tence reports were able to compute an amount for the intended loss
attributable to the conspiracy and that amount was greater than the
actual loss. Therefore, the intended loss was appropriately used to
determine the Defendants’ base offense levels. See U.S. Sentencing
Guidelines Manual § 2F1.1, comment. (n.8) (2000); see also United
States v. Foutz, 865 F.2d 617, 622 (4th Cir. 1989) (sentencing court
need not consider sentence of co-defendant when imposing sentence);
Brainard, 745 F.2d at 324.

   Oyefusi and Arinzechi also challenge the sentencing court’s
method of computing of the amount of intended loss, asserting that
merely adding the face value of the fraudulent refund claims fails to
account for the conspirators’ acknowledgment that not all of the false
tax returns would result in the issuance of refund checks. They also
argue that the sentencing court erred in failing to consider the scope
of each Defendant’s conspiratorial liability. Because these issues were
not raised at sentencing, we have reviewed these claims for plain
error, see United States v. Ford, 88 F.3d 1350, 1355 (4th Cir. 1996),
and find none. See United States v. Wells, 163 F.3d 889, 893 (4th Cir.
1998) (determining intended loss by face values of fraudulent finan-
cial instruments, without regard to whether instruments had been dis-
4                     UNITED STATES v. OYEFUSI
tributed); United States v. Gilliam, 987 F.2d 1009, 1012-13 (4th Cir.
1993) (holding co-conspirator responsible for reasonably foreseeable
actions of co-conspirators done within scope of conspiracy).

   In conclusion, we affirm Oyefusi’s conviction and sentence and we
affirm Arinzechi’s sentence. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED